On December 5, 1990, the Defendant was sentenced to Count I, twenty (20) years for Sexual Intercourse Without Consent; Count II, twenty (20) years, for Sexual Assault; the sentences shall run concurrent with each other and five (5) years of each sentence is suspended upon terms and conditions; the defendant shall not be eligible for parole until he completes the sexual offender program; and he shall be designated as a dangerous offender. Credit is given for 235 days time served.
On September 25,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was represented by Robert Deschamps, County Attorney from Missoula.
Before hearing the application, the Defendant was advised that the Sentence Review Division is here to consider the sentence which was imposed by Judge Ed McLean. This board has the authority to increase the sentence, to leave it as is, or to reduce it. In the event that the Board would decide the alternative to increase the sentence, the proceedings will be stayed, an attorney would be appointed, and the proceedings would be rescheduled for a later date. In the event that the Board determines the sentence will remain as is or reduce it, the Board will go ahead with that decision. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Corut.
Hon. Thomas Honzel, Acting Chairman, Hon. Thomas M. McKittrick, and Hon. G. Todd Baugh, Judges.
The Sentence Review Board wishes to thank Ronald Knapp for appearing pro se and also wishes thank Robert Deschamps for representing the State of Montana.